[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] AMENDED MEMORANDUM OF DECISION
                         File No. CV 98-0415132S
Under the Second Count, Morelite has suffered an ascertainable loss of $53, 666.63.
Under the second count judgment is entered for Morelite in the amount of $53,666.63 plus interest and reasonable attorney's fees.
                        File No. CV 99-042-82-01
Under the second count of Liberty's counterclaim, judgment is entered for Liberty in the amount of $53,666.63 plus interest and reasonable attorney's fees. CT Page 8085
Under the fourth count of Liberty's counterclaim, judgment is entered for Liberty in the amount of $53,666.63 plus interest.
                        File No. CV 98-041-53-14
Under the second count of the counterclaim of Morelite and Liberty, judgment is entered for Morelite and Liberty, jointly in the amount of $53,666.63 plus interest and attorney's fees.
Under the fourth count of the counterclaim of Morelite and Liberty, judgment is entered for Pierpont as to Morelite and for Liberty in the amount of $53,666.63 plus interest.
Prejudgment interest on the principal damages of $53,666.63 is awarded in the amount of $12,291.87.
Reasonable attorney's fees are awarded in the amount of $20,000.00; the demand for interest as to attorney's fees is denied and the demand for payment of disbursement is denied.
Accordingly, Morelite and Liberty jointly are awarded principal damages in the amount of $53,666.63 and $20,000.00 in attorney's fees plus taxable costs; and Morelite and Liberty jointly are awarded $12,291.87 in prejudgment interest; postjudgment interest is to accrue on the principal damages and costs at the simple rate of 10% per annum until date of payment.
Fracasse, J.